DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/630,888 filed 14 January 2020. Claims 1, 2, 4-7, 9-22 pending. Claims 3, and 8 canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0345785 to Beesley et al. (hereinafter referred to as Beesley) in view of US Patent No. 4,244,455 to Loker and further in view of US Patent Publication No. 2018/0180109 to Ince et al. (hereinafter referred to as Ince).
Claim 15:
Regarding claim 1, Beesley discloses:
An axle disconnect apparatus, comprising: a cam cylinder (i.e., 510) having a ramp (i.e., 514) disposed in a radially outer surface 5thereof; a first clutch element (i.e., 522) disposed at least partially inside said cam cylinder (i.e., Fig. 17); an intermediate shaft (i.e., 580) disposed at least partially within said first clutch element (i.e., Fig. 17 shows coaxial relationship), wherein said intermediate shaft includes a splined portion (i.e., 523) in constant mesh with said first clutch element (i.e., Fig. 17);  10a half shaft (i.e., 596) disposed coaxially with said intermediate shaft (i.e., Fig. 14); a second clutch element (i.e., 588) coupled with said half shaft (i.e., Fig 14 and 17 show coupled nature), wherein said first clutch element is selectively engaged with said second clutch element (i.e., at least [0061] discloses the selective engagement of the first and second clutch elements); and a latching mechanism whereby said cam cylinder maintains an axial position, comprising:  15a cam follower (i.e., 520 is a cam follower that also maintains the axial position of the cam cylinder because the grove of the cam cylinder, in combination with the cam follower 520, axial displaces the cam cylinder. This means that the cam cylinder’s axial position is fixed by the cam follower.).
Beesley does not explicitly disclose:
A radial depression in said cam cylinder ramp and the cam follower selectively disposed at least partially in said radial depression.
Loker discloses:
A radial depression in a cam cylinder ramp (i.e., 58 is a deeper annual groove of 54 and is thus a radial depression) and a cam follower selectively disposed at 
It would have been obvious to one having ordinary skill in the art at the time of filing to use the radial depression of Loker in the system of Beesley for the benefit of a better fixing system. Loker’s ramp system is designed to better axially fix the cam cylinder and prevent unwanted axial movement (see column 3, line 50- column 4, line 37), which is also applicable to the instant application. Thus it would have been obvious to one having ordinary skill in the art at the time of filing to use the ramp system of Loker in the system of Beesley.
Beesley also does not explicitly disclose:
Wherein 15said cam cylinder ramp comprises a width; wherein said radial depression comprises:  10a radially descending ramp; and a radially ascending ramp disposed adjacent to said radially descending ramp and said radially descending ramp and said radially ascending ramp extend the width of said cam cylinder ramp.
Ince discloses:
Wherein 15said cam cylinder ramp comprises a width; and said radially descending ramp and said radially ascending ramp extend the width of said cam cylinder ramp (i.e., Fig. 1 shows that 40 fits into 50 and is fixed in place via 34); and a radial depression (i.e., 50) that has 10a radially descending ramp; and a radially ascending ramp disposed adjacent to said radially descending ramp (i.e., there are two ramps at 34 with one descending to 50 and another ascending away 
It would have been obvious to one having ordinary skill in the art at the time of filing to use the ramps of Ince in the system of Beesley that is combined with Loker for the benefit of better fixing the cam follower in place. The use of ramps in a radial depression is well known feature that is used to aid in fixing a cam follower without the use of motive power. Further, it would have been obvious to one having ordinary skill in the art at the time of filing to use the design of Ince in the system of Beesley that is combined with Loker for the benefit of better fixation of the system. 

Response to Arguments
Applicant’s arguments, see remarks, filed 17 May 2021, with respect to 10, 11 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-7 and 13-14 have been withdrawn. 
Applicant's arguments filed 17 May 2021 with respect to claim 15 that relies on claims 5 and 6 on pages 11-13 have been fully considered but they are not persuasive.
Applicant asserts that the combination of Beesley, Loker and Ince fails to “address all the elements and all the limitations of the rejected claim []” because “groove 50 of Ince is not a radial depression disposed in a radially outer surface of a cam cylinder, as the claims recite.” Thus, “claims 5 and 6 are patentably distinguished over the cited combination of Beesley in view of Loker and Ince.” Because claim 15 is a combination of originally filed claims 1, 5 and 6, applicant asserts that claim 15 is also patentably distinguished over the prior art. 
Applicant’s focus on an individual piece of prior art in a combination is insufficient to overcome the obviousness rejection. The fact that Ince fails to disclose “a radial depression disposed in a radially outer surface of a cam cylinder” is irrelevant because the design features of Ince are what the combination is relying on. Both Beesley and Loker disclose radial depressions on an outer surface. At least Beesly teaches “a radial depression disposed in a radially outer surface of a cam cylinder.” Ince additionally teaches “a radially descending ramp and radially ascending ramp” that are adjacent and additionally teaches that the ramps “extend the width of a cam cylinder ramp.” Nowhere is Ince relied on to teach “a radial depression disposed in a radially outer surface of a cam cylinder.” Indeed the rejections states “[t]he use of ramps in a radial depression is well known feature” and “it would have been obvious to one having ordinary skill in the art at the time of filing to use the design of Ince.” 
“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” MPEP 2145(IV). “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Id. Further, “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." MPEP 2145(III). Here, applicant asserts that Ince alone fails to teach limitations taught by other references in the combination. The design features of Ince were relied on to meet the remaining limitations .

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 2, 4-7, 9-14, and 19-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An axle disconnect apparatus, comprising: a cam cylinder having a ramp disposed in a radially outer surface thereof; a first clutch element disposed at least partially inside said cam cylinder; an intermediate shaft disposed at least partially within said first clutch element, wherein said intermediate shaft includes a splined portion in constant mesh with said first clutch element; a half shaft disposed coaxially with said intermediate shaft; a second clutch element coupled with said half shaft, wherein said first clutch element is selectively engaged with said second clutch element; and a latching mechanism whereby said cam cylinder maintains an axial position, comprising: a radial depression in said cam cylinder ramp; and a cam follower selectively disposed at least partially in said radial depression, comprising: a first end coupled with a housing; a second end at least partially disposed within said cam cylinder ramp; Page 2 of 14Application No. 16/630,888 Application Filing Date: January 14, 2020 Docket No. 1-26281/10132 AXLa bearing coupled with said cam follower second end, wherein said bearing is at least partially disposed 
Claim 19:
An axle disconnect apparatus, comprising: a cam cylinder having a ramp disposed in a radially outer surface thereof; Page 7 of 14Application No. 16/630,888 Application Filing Date: January 14, 2020 Docket No. 1-26281/10132 AXLa first clutch element disposed at least partially inside said cam cylinder; an intermediate shaft disposed at least partially within said first clutch element, wherein said intermediate shaft includes a splined portion in constant mesh with said first clutch element; a half shaft disposed coaxially with said intermediate shaft; a second clutch element coupled with said half shaft, wherein said first clutch element is selectively engaged with said second clutch element; and a latching mechanism whereby said cam cylinder maintains an axial position, comprising: a radial depression in said cam cylinder ramp; and a cam follower selectively disposed at least partially in said radial depression, wherein said cam follower comprises a biasing member disposed between a housing and a portion of said cam follower for pressing the cam follower into said radial depression.
Regarding claims 1, and 19, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims include previously objected to claims that are now in independent form. These limitations include additional elements (e.g., additional limitations of claim 1) and position of elements (e.g., biasing member of claim 19). These specific features, in combination with the remaining limitations, are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659